DETAILED ACTION
This is in response to communication filed on 2/9/2022.
Status of Claims
Claims 1, 6 – 8, 13, 14, 16, 21, 22, and 24 – 34 are pending, of which claims 1, 8, and 16 are in independent form.

Claim Rejections - 35 USC § 112
In light of applicant’s response and clarification, the examiner withdraws the previous rejection to the claims under 35 USC 112.

Allowable Subject Matter
Claims 1, 6 – 8, 13, 14, 16, 21, 22, and 24 – 34 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this application is the inclusion of the specific details of fetching data blocks in a first dimension based on pointer value in a loop, checking a width parameter, advancing the pointer value and width parameter, writing the first data block if the first width parameter is not saturated, fetching a second block of data based on the pointer value, disabling a first portion of the second block of data when the first width parameter is partially saturated after advancement, and enabling and writing to memory only the second portion of the second data block, as are now included in all of the independent claims, in combination with the other elements recited, which is not found in the prior art of record. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN G SNYDER/Primary Examiner, Art Unit 2184